Title: From Jonathan Trumbull, Jr. to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 18 July 1783
From: Trumbull, Jonathan, Jr.
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            Dear Baron
                            Head Quarters 18th July 1783
                        
                        His Excellency, in the Moment of his Departure, directs me to inform you, that being ignorant of the
                            Encouragement Majr L’Enfant has a right to claim from you, it is difficult for him to determine the question you put—But
                            was he to decide, he should have no other Mode of doing it than by Seniority. Most respectfully I am Dr Baron Your most
                            Obedt Servt
                        
                            J. Trumbull Jr
                        
                    